                 Case 19-11095-CSS              Doc 234       Filed 10/28/19        Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

JRV GROUP USA L.P., a Delaware limited                          Case No.: 19-11095 (CSS)
partnership,1

                                   Debtor.

JRV GROUP USA L.P.,

                                   Plaintiff,

          v.

TPG PAYROLL & HR SERVICES, INC.,                                Adv. Proc. No. 19-50284 (CSS)
Nohr's RV Center, LLC,                                          Adv. Proc. No. 19-50366 (CSS)
R.V. World, Inc. of Nokomis,                                    Adv. Proc. No. 19-50368 (CSS)
Transport Kings, LLC,                                           Adv. Proc. No. 19-50369 (CSS)
Ty L. Leckner, Showroom Transport,                              Adv. Proc. No. 19-50370 (CSS)
Van City of Colorado, LLC,                                      Adv. Proc. No. 19-50371 (CSS)
NIRVC Partners, LLC dba National Indoor RV                      Adv. Proc. No. 19-50387 (CSS)
Centers and Nighthawk Remarketing, Inc. dba
Credit Union Remarketing Solutions,
Niels Torring,                                                  Adv. Proc. No. 19-50388 (CSS)
Daniel J. Manoloff,                                             Adv. Proc. No. 19-50389 (CSS)

                                   Defendants.

AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
      OCTOBER 29, 2019, AT 10:00 A.M. (PREVAILING EASTERN TIME),
 BEFORE THE HONORABLE CHRISTOPHER S. SONTCHI, CHIEF BANKRUPTCY
JUDGE, AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
    DELAWARE, LOCATED AT 824 NORTH MARKET STREET, 5th FLOOR,
           COURTROOM NO. 6, WILMINGTON, DELAWARE 19801


          PLEASE TAKE NOTICE: AS THERE ARE NO MATTERS GOING
           FORWARD, THIS HEARING HAS BEEN CANCELED AT THE
                       DIRECTION OF THE COURT.

1
 The Debtor’s last four digits of its taxpayer identification number are (5218). The headquarters and service
address for the above-captioned Debtor is 1945 Burgundy Place, Ontario, CA 91761.
2
    Amended items noted in bold.


DOCS_DE:225865.2 47430/002
                Case 19-11095-CSS        Doc 234    Filed 10/28/19     Page 2 of 5



ADJOURNED MATTERS:

1.      Motion of Debtor for Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362,
        363, 364, 503 and 507 and Fed. R. Bankr. P. 2002, 4001, 6004 and 9014 (I) Authorizing
        Debtor to Obtain Senior Secured, Superpriority, Postpetition Financing, (II) Granting
        Liens and Superpriority Claims, (III) Approving Use of Cash Collateral of Prepetition
        Lenders, (IV) Granting Adequate Protection to Prepetition Lenders, (V) Modifying the
        Automatic Stay, (VI) Scheduling Final Hearing, and (VII) Granting Related Relief [Filed
        5/13/19] (Docket No. 7)

        Response Deadline: June 13, 2019 at 4:00 p.m. (ET). Extended for the U.S. Trustee
        (“UST”) and the Official Committee of Unsecured Creditors (the “Committee”) to July 5,
        2019 at 4:00 p.m. (ET).

        Response(s) Received:

             A. United States Trustee’s Objection to Motion of Debtor for Interim and Final
                Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507 and Fed. R.
                Bankr. P. 2002, 4001, 6004 and 9014 (I) Authorizing Debtor to Obtain Senior
                Secured, Superpriority, Postpetition Financing, (II) Granting Liens and
                Superpriority Claims, (III) Approving Use of Cash Collateral of Prepetition
                Lenders, (IV) Granting Adequate Protection to Prepetition Lenders, (V)
                Modifying the Automatic Stay, (VI) Scheduling Final Hearing, and (VII)
                Granting Related Relief [Filed 6/13/19] (Docket No. 61)

        Related Documents:

             A. [Signed] Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and
                507 and Fed. R. Bankr. P. 2002, 4001, 6004 and 9014 (I) Authorizing Debtor to
                Obtain Senior Secured, Superpriority, Postpetition Financing, (II) Granting Liens
                and Superpriority Claims, (III) Approving Use of Cash Collateral of Prepetition
                Lenders, (IV) Granting Adequate Protection to Prepetition Lenders, (V)
                Modifying the Automatic Stay, (VI) Scheduling Final Hearing, and (VII)
                Granting Related Relief [Filed 5/15/19] (Docket No. 29)

             B. Notice of Entry of Interim Order and Final Hearing Regarding Motion of Debtor
                for Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364,
                503 and 507 and Fed. R. Bankr. P. 2002, 4001, 6004 and 9014 (I) Authorizing
                Debtor to Obtain Senior Secured, Superpriority, Postpetition Financing, (II)
                Granting Liens and Superpriority Claims, (III) Approving Use of Cash Collateral
                of Prepetition Lenders, (IV) Granting Adequate Protection to Prepetition Lenders,
                (V) Modifying the Automatic Stay, (VI) Scheduling Final Hearing, and (VII)
                Granting Related Relief [Filed 5/17/19] (Docket No. 35)

             C. United States Trustee’s Objection to Motion of Debtor for Interim and Final
                Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507 and Fed. R.



DOCS_DE:225865.2 47430/002
                Case 19-11095-CSS        Doc 234    Filed 10/28/19     Page 3 of 5



                 Bankr. P. 2002, 4001, 6004 and 9014 (I) Authorizing Debtor to Obtain Senior
                 Secured, Superpriority, Postpetition Financing, (II) Granting Liens and
                 Superpriority Claims, (III) Approving Use of Cash Collateral of Prepetition
                 Lenders, (IV) Granting Adequate Protection to Prepetition Lenders, (V)
                 Modifying the Automatic Stay, (VI) Scheduling Final Hearing, and (VII)
                 Granting Related Relief [Filed 6/13/19] (Docket No. 61)

        Status: By agreement of the Debtor, Committee, and DIP Lender, this matter is being
        adjourned to the next scheduled omnibus hearing date. The UST does not object to the
        adjournment.

2.      Pretrial Conference regarding Adv. Proc. Case No. 19-50284, JRV Group USA L.P. v.
        TPG Payroll & HR Services, Inc.

        Related Documents:

             A. Complaint for (1) Breach of Written Contract, (2) Breach of Fiduciary Duty, (3)
                Conversion, and (4) Turnover [Filed 8/9/19] (Adv. Docket No. 1)

             B. Clerk’s Entry of Default Against Defendant TPG Payroll & HR Services, Inc.
                [Filed 9/17/19] (Adv. Docket No. 5)

        Status: The Debtor and defendant are actively engaged in settlement discussions as to
        which the Debtor has set October 31, 2019 as the deadline for certain performances by
        the defendant. The Debtor is adjourning this matter to the next omnibus hearing date, by
        which time the Debtor anticipates it will either have filed a motion for default judgment
        or a settlement stipulation.

UNCONTESTED MATTERS UNDER CNO/COC:

3.      Debtor's Motion for the Entry of an Order Authorizing the Debtor to (A) Reject
        Unexpired Nonresidential Real Property Lease for Premises Located At 1945 S.
        Burgundy Place, Ontario, California as of the Rejection Effective Date Pursuant to 11
        U.S.C. Section 365; (B) Abandon Any Remaining Personal Property Located at the
        Leased Premises Pursuant to 11 U.S.C. Section 554; and (C) Fix a Bar Date for Claims of
        Counterparty [Filed 10/15/19] (Docket No. 219)

        Response Deadline: October 22, 2019 at 4:00 p.m. (ET).

        Response(s) Received: Informal comments from the Office of the United States Trustee
        (“UST”).

        Related Documents:

             A. Certification of Counsel Regarding Debtor's Motion for the Entry of an Order
                Authorizing the Debtor to (A) Reject Unexpired Nonresidential Real Property



DOCS_DE:225865.2 47430/002
                Case 19-11095-CSS        Doc 234    Filed 10/28/19     Page 4 of 5



                 Lease for Premises Located At 1945 S. Burgundy Place, Ontario, California as of
                 the Rejection Effective Date Pursuant to 11 U.S.C. Section 365; (B) Abandon
                 Any Remaining Personal Property Located at the Leased Premises Pursuant to 11
                 U.S.C. Section 554; and (C) Fix a Bar Date for Claims of Counterparty [10/24/19]
                 (Docket No. 226)

             B. [Signed] Order Authorizing the Debtor to (A) Reject Unexpired
                Nonresidential Real Property Lease for Premises Located At 1945 S.
                Burgundy Place, Ontario, California as of the Rejection Effective Date
                Pursuant to 11 U.S.C. Section 365; (B) Abandon Any Remaining Personal
                Property Located at the Leased Premises Pursuant to 11 U.S.C. Section 554;
                and (C) Fix a Bar Date for Claims of Counterparty [10/25/19] (Docket No.
                232)

        Status: The Court has entered the order on this matter and it is now resolved.

4.      Debtor's Motion for Entry of an Order Pursuant to Section 365(d)(4) of the Bankruptcy
        Code Further Extending the Time Within Which the Debtor Must Assume or Reject
        Unexpired Leases of Nonresidential Real Property [Filed 10/15/19] (Docket No. 220)

        Response Deadline: October 22, 2019 at 4:00 p.m. (ET)

        Response(s) Received: None.

        Related Documents:

             A. Certification of No Objection Regarding Debtor's Motion for Entry of an Order
                Pursuant to Section 365(d)(4) of the Bankruptcy Code Further Extending the
                Time Within Which the Debtor Must Assume or Reject Unexpired Leases of
                Nonresidential Real Property [Filed 10/24/19] (Docket No. 227)

             B. [Signed] Order Pursuant to Section 365(d)(4) of the Bankruptcy Code
                Further Extending the Time Within Which the Debtor Must Assume or
                Reject Unexpired Leases of Nonresidential Real Property [Filed 10/25/19]
                (Docket No. 233)

        Status: The Court has entered the order on this matter and it is now resolved.


FEE APPLICATIONS:

5.      Approval of Interim Fee Applications of Estate-Compensated Professionals

        Response(s) Received: Informal comments from the UST.




DOCS_DE:225865.2 47430/002
                Case 19-11095-CSS       Doc 234    Filed 10/28/19     Page 5 of 5



        Related Documents:

             A. See Exhibit A, hereto
             B. Certification of Counsel Regarding Omnibus Order Granting First
                Interim/Quarterly Fee Applications of Professionals [To Be Filed]

        Status: After consultation with the Court, a proposed form of order approving the
        Applications will be submitted under certification of counsel for the Court’s
        consideration. No hearing is necessary.


PRETRIAL CONFERENCES:

6.      Pre-trial Conference regarding Adv. Proc. Case Nos. 19-50366, 19-50368, 19-50369, 19-
        50370, 19-50371, 19-50387, 19-50388, 19-50389.

        Response(s) Received: See attached, Exhibit B.

        Related Documents:      None.

        Status: A proposed form of scheduling order for each of the adversary proceedings in
        which an answer has been filed will be submitted under certification of counsel. No
        hearing is necessary unless requested by the Court.


Dated: October 28, 2019                     PACHULSKI STANG ZIEHL & JONES LLP

                                            /s/ Colin R. Robinson
                                            Jeffrey W. Dulberg (CA Bar No. 181200)
                                            Robert M. Saunders (CA Bar No. 226172)
                                            Colin R. Robinson (DE Bar No. 5524)
                                            919 N. Market Street, 17th Floor
                                            P O Box 8705
                                            Wilmington, DE 19899 (Courier 19801)
                                            Telephone: (302) 652-4100
                                            Facsimile: (302) 652-4400
                                            E-mail:jdulberg@pszjlaw.com
                                                    rsaunders@pszjlaw.com
                                                    crobinson@pszjlaw.com

                                            Attorneys for Debtor and Debtor in Possession




DOCS_DE:225865.2 47430/002
